NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/022,403, which is a broadening reissue application of U.S. Application No. 14/939,152 (hereinafter the “152 Application"), entitled ELECTRONIC DEVICE AND BATTERY CHARE/DISCHARGE CONTROL METHOD THEREOF, which issued as U.S. Patent No. 9,853,476 (hereinafter the “476 Patent") on December 26, 2017.
The status of the claims is as follows:
Claims 28-38, 40, 43, 46 and 48-54 are pending and examined herein.
Claims 28-38, 40, 43, 46 and 48-54 are rejected.

I. REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed on April 5, 2022 in this application after the final rejection mailed December 10, 2021 (hereinafter the “2021 Final”).  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the 2021 Final has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's amendment filed on April 5, 2022 (hereinafter the “Apr 2022 Amendment”) has been entered.
 
II. STATUS OF CLAIMS
In Apr 2022 Amendment, Claims 1-27 were cancelled and new Claims 28-38, 40, 43, 46 and 48-54 were added.  Therefore, Claims 28-38, 40, 43, 46 and 48-54 are pending and will be examined herein.

III. PRIORITY
Examiners acknowledge that the present application is a continuation reissue of U.S. Application No. 16/686,359, filed November 19, 2019, which is a reissue of the 152 Application, now the 476 Patent.  Examiners further acknowledge the Applicant’s claim of foreign priority to KR10-2014-0157840, filed November 13, 2014.

IV. OBJECTION TO SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. §1.75(d)(1) and MPEP §608.01(o).  Correction of the following is required:  the specification is required to be amended to provide proper antecedent basis for the “first charging pattern” and the “second charging pattern.”  Examiners are unable to find any specific references to charging patterns, and specifically a “first charging pattern” and a “second charging pattern.”  Accordingly, Examiners are unable to find sufficient antecedent basis for these phrases now included in all of the pending Claims.  No new matter should be added by any such amendment.

V. REJECTIONS – 35 U.S.C. §112(a)
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-38, 40, 43, 46 and 48-54 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	For example, Claim 28 recites: 
“in response to identifying that the electronic device is in a first location, control the power supply circuit to charge the battery by using a first charging pattern, 
wherein the charging the battery by using the first charging pattern comprises: 
controlling the power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level, and 
when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintaining the charged level substantially at the first level for at least a defined period of time, 
after maintaining the battery substantially at the first level for the at least the defined period of time, controlling the power supply circuit to charge the battery to the second level, 

in response to identifying that the electronic device is in a second location, control the power supply circuit to charge the battery by using a second charging pattern, the first charging pattern being different from the second charging pattern by including maintaining the battery substantially at the first level for the at least the defined period of time in the first charging pattern,
wherein the charging the battery by using the second charging pattern comprises: 
while the electronic device is connected to the external power source, controlling the power supply circuit to charge the battery to at least the second level without maintaining a charged level of the battery at the first level for the at least the defined period of time…”

Examiners find that the above claim limitation in general is that in response to identifying a first location or second location, the instructions/algorithm cause the device to perform one of a first charging pattern or a second charging pattern, respectively, and wherein this first charging pattern requires a two-level charging pattern comprising charging to a first level, maintaining that first level for a defined period of time and then charging to a second level.
However, following a careful review of the 476 Patent and the support identified for the claims by the Applicant in the Explanation of Support Claims in the Apr 2022 Amendment (See pages 14-26 thereof), Examiners do not find sufficient support or algorithm for such distinct first charging pattern and second charging pattern of charging “in response” to identifying a first or second location of the device.  Specifically, Examiners do not find support for performing a two-level charging pattern “in response” to a location identification in a first location.  Furthermore, Examiners find no discussion or use of the phrase “first charging pattern” and “second charging pattern” in the 476 Patent.
Examiners recognize that the 476 Patent discloses “the charge/discharge information of the battery 296 can be configured by using the usage pattern information generated based on at least one among time information and location information.”  However, while Examines find that time and location information are used, Examiners do not find this language supports any specific charging pattern or algorithm, rather this section merely notes some “charge/discharge information” is configured.  Examiners further find no support of the manner to which location and time information are combined for formulate this “charge/discharge information,” specifically the manner now recited in claim 28.
Examiners further recognize distinct charging patterns disclosed in each of FIGS. 6A and 6C of the 476 Patent (which are asserted by Applicant as supporting the claimed charge algorithm).  Examiners find FIG. 6C and col. 23, lines 4-64 of the 476 Patent only provides support for changing the battery to a charge level (620f, 620g and 620h) depending on which location (i.e., A, B or C) the device is located based on its GPS coordinates.  For example, if the device is in region A, charge the battery to level 620f; if the device is in region B, charge to level 620g, and if the device is in region C, charge to level 620h.  However, Examiners find that the disclosure related to FIG. 6C does not disclose or discuss any “first charging pattern” or “second charging pattern” or any “defined period of time.”  More specifically, Examiners do not find this relevant portion of the 476 Patent related to FIG. 6C discloses the now recited features of claim 28, i.e., wherein “in response to” a first location, charging to a first level, maintaining at that first level for a “defined period of time” and then charging to a second level, i.e., the recited “first charging pattern.”  Such an algorithm is beyond this disclosure of the 476 Patent which merely notes three locations and respective three charging levels.
FIG. 6A and col. 20, lines 32-35 and col. 20, line 52 to col. 21, line 64 in the 476 Patent discloses another charging method wherein depending on the time of the day, the battery is charged to different levels (i.e., voltage levels 620a, 620b or 620c), i.e. during three defined periods of the day the battery is charged to one of three levels.   However, Examiners find that the disclosure related to FIG. 6A does not disclose or discuss any “first charging pattern” or “second charging pattern” or an application of location information to these defined periods of time.  More specifically, Examiners do not find this relevant portion of the 476 Patent related to FIG. 6A discloses the now recited features of claim 28, i.e., wherein “in response to” a first location, charging to a first level, maintaining at that first level for a defined period of time and then charging to a second level, i.e., the recited “first charging pattern.”  Location information is not discussed in any manner with respect to FIG. 6A.  Such an algorithm is beyond this disclosure of the 476 Patent which merely notes three charging levels based on three time periods during a day.
In view of the above discussion, Examiners find that the 476 Patent only supports generically combining location and time information to determine an undisclosed “charge/discharge information,” without any detail of any specific charging pattern based on these two pieces of information.  Furthermore, while the 476 Patent discloses distinct methods with respect to FIGS. 6A and 6C as discussed above, Examiners find no support or disclosure within the 476 Patent to combine these methods (i.e., the charge method discussed with respect to FIG. 6A and the charge method discussed with respect to FIG. 6C) to arrive at the charging algorithm recited in claim 28.  For example, which method trumps the other, does the location determination trump the time of day or day of the week determination?  Or vice versa?  Examiners find that Applicant in claim 28 is attempting to combine distinct (mutually disclosed separate and exclusive) charging methods to create or invent a new charging algorithm herein without providing any direction, support or disclosure in the 476 Patent to make such a new combination.  
Accordingly, because Examiners find the specific charging algorithm recited in claim 28 lacks any direction, support or disclosure in the 476 Patent, Examiners conclude to now claim this algorithm lacks a clear written description and is new matter herein.  To be clear, Examiners do not dispute that the 476 Patent supports generally using the location and time information to develop some undefined charging pattern.  Rather, the new matter lies in the particular charging pattern algorithm now recited in claim 28.
Because claims 29-37 depend from claim 28 and further claims 38, 40, 43 and 46 contain similar recitations, Examiners conclude these claims contain new matter for the same reasons as for claim 28.  Furthermore, because claims 48-53 recite a similar limitation of “in response to identifying that the current location of the electronic device corresponds to a home location,” and performing the two-stage charging process discussed above, Examiners find claims 48-53 contain new matter for the same reasons as for claim 28.
Claim 34 further recites instructions that cause the processor to: “in response to identifying that the current location is in the first location, identify duration time of charging the battery while the battery is being charged during the night based on whether the state of the electronic device is in the first pattern.”  Again, Examiners find that the portion of the specification relating to charging based on location, i.e., FIG. 6C and col. 23, lines 13-64 of the 476 Patent only discusses changing the charge level of the battery based on location.  However, Examiners do not find that either this portion or any other section of the specification discloses or discusses performing this “identifying duration time” step “in response to” a location determination.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.  
Claim 35 further recites instructions that cause the processor to: “in response to identifying that the current location is in the first location, determine a period of time to charge the battery to the second level based on the usage pattern information.”  Again, Examiners find that the portion of the specification relating to charging based on location, i.e., FIG. 6C and col. 23, lines 13-64 of the 476 Patent only discusses changing the charge level of the battery based on location.  However, Examiners do not find that either this portion or any other section of the specification discloses or discusses performing this “determining the defined period of time” step “in response to” a location determination.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.
Claim 37 recites “determine the at least one or more predefined location based on locations of the electronic device detected by the GPS and amounts of time at the locations of the electronic device.”  Applicant over pages 18-19 of the Apr 2022 Amendment states that col. 9, lines 15-37 and col. 23, lines 13-46 provides support for such a limitation.  Examiners disagree and do not find support for this recitation.  Examiners find that neither Applicant’s cited section nor the remaining portions of the 476 Patent disclose or discuss a manner to which the locations are determined to be “predefined locations” based on both GPS determination and “amounts of time at the locations.”  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.
Claim 54 recites: 
“in response to identifying that the electronic device is in a first location, charging the battery by using a first charging pattern, wherein the charging the battery by using the first charging pattern comprises, while the electronic device is connected to an external power source, controlling a power supply circuit to charge the battery to a first level and maintaining a charged level of the battery at the first level for at least a defined period of time after the charged level of the battery reaches the first level; and 
in response to identifying that the electronic device is in a second location different from the first location, charging the battery by using a second charging pattern, wherein the charging the battery by using the second charging pattern comprises controlling the power supply circuit to charge the battery to at least the second level that is higher than the first level while the electronic device is connected to the external power source, and wherein the first charging pattern is different from the second charging pattern by including maintaining the battery at the first level for the at least the defined period of time in the first charging pattern.”

Examiners find that the above claim limitation in general is that in response to identifying a first location or second location, the instructions/algorithm cause the device to perform one of a first charging pattern or a second charging pattern, respectively, and wherein this first charging pattern requires charging to a first level and maintaining that first level for a defined period of time.  For similar reasons as discussed above, Examiners find Applicant is again attempting to combined distinct embodiments to create a new invention (a combination of the charging methods of FIGS. 6A and 6B) via this claim.  As discussed above, FIG. 6C of the 476 Patent, identified as support for claim 54, discloses merely charging the battery to three different levels based on three locations, respectively.  However, Examiners do not find support that “in response to” identifying that the electronic device is in a first location, charging to a first level and maintaining a charged level at the first level for a “defined period of time.”  Such an algorithm is beyond this disclosure of the 476 Patent which merely notes three locations and respective three charging levels.  For example, how does the 476 Patent address how the battery maintained at the first level for the “defined period of time” even when the device is moved to a second level, which would require the second charging pattern.  Such a scenario evidences that Applicant has not considered or discussed such a charging method.
Claims 48-53 recite “generate usage pattern information corresponding to battery charging performed at a home location” and “in response to identifying that the location of the electronic device corresponds to the home location,” performing the two-stage charging method, i.e., charge up to the first level, maintain at that first level for a “defined period of time” and then charging to a second level.  Applicant over pages 22-23 of the Apr 2022 Amendment states that col. 23, lines 13-46 of the 476 Patent provides support for such a limitation.  Examiners disagree and do not find support for this recitation.  This portion of the specification only discloses that when the device is a location C, corresponding to where the user resides, the battery is charged to a single level 620h.  Examiners find no disclosure of this two-stage charging “in response to” the device being identified in locations where the user resides.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.

VI. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112(f). See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. §112(f) because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112(f), the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

VII. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §103(a) that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Obviousness Rejections Applying Das and Carmichael
Claims 28-38, 40, 43, 46 and 48-54 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2014/0184163 et al. to Das et al. (hereinafter “Das”) in view of U.S. Patent Application Publication No. 2014/0077754 to Carmichael et al. (hereinafter “Carmichael”).
Regarding claim 28, Das teaches an electronic device (See Das FIG. 2, reprinted below) comprising:

    PNG
    media_image1.png
    751
    641
    media_image1.png
    Greyscale

Das FIG. 2
a battery (See Das ¶0003 and claim 15); 
a GPS module (See FIG. 2 above and ¶0021, location services 160 which comprises a GPS); 
power supply circuit (See FIG. 2 above, power supply circuit 162); and 
at least one processor operatively coupled to the power supply circuit (See FIG. 2 above, processor 272), and 
memory operatively connected to the at least one processor (See FIG. 2 above, memory 274), 
wherein the memory stores instructions that, when executed by the at least one processor, cause the electronic device to (See ¶0031-0032): 
generate usage pattern information of the battery based on location information (See FIG. 2 above and ¶0022 wherein the user profiler monitors activity usage patterns and device locations to construct a user profile); 
identify a location of the electronic device by using the GPS module (See FIG. 2 above and ¶0021 wherein the location of the device is determined via the GPS in the locations services 160); 
in response to identifying that the electronic device is in a first location, control the power supply circuit to charge the battery by using a first charging pattern, wherein the charging the battery by using the first charging pattern comprises: controlling the power supply circuit to charge the battery at a first voltage level while the electronic device is connected to an external power source, the first voltage level being lower than a second voltage level, after maintaining the battery substantially at the first level for the at least the defined period of time, controlling the power supply circuit to charge the battery at the second voltage level (See ¶¶0032-0038 for general charge patterns in response to location information and user profile and specifically see ¶0038 wherein “low voltage, slow charging rates may be implemented during sleep time at a location determined based on GPS data and clock data. By contrast, faster charging routines which use higher voltages may be used during active periods of time.”  See also specifically ¶0035.  Thus, at a first location, i.e., sleep location and sleep time/defined period of time, the battery is charged at a low voltage level during that time period and then when the device switches to an active period of time at that sleep location, i.e., day time when the user starts to use the device, the battery is charged at a higher voltage level), 
in response to identifying that the electronic device is in a second location, control the power supply circuit to charge the battery by using a second charging pattern, the first charging pattern being different from the second charging pattern by including maintaining the battery substantially at the first level for the at least the defined period of time in the first charging pattern, wherein the charging the battery by using the second charging pattern comprises: while the electronic device is connected to the external power source, controlling the power supply circuit to charge the battery to at least the second voltage level without maintaining a charged level of the battery at the first level for the at least the defined period of time (See ¶¶0032-0038 for general charge patterns in response to location information and user profile and specifically see ¶0036 wherein “if the update information indicates that the electronic device 100, 210 has moved from a location in which the electronically in a low-activity mode to a location in which the electronic device 100, 210 is in a high-activity mode then the charge routine may he revised from a slow charge routine to a fast charge routine.”  Thus, if the device is moved to a new location with a fast charge routine, which applies a higher voltage).
However, while Das teaches charging at a low voltage level and a higher voltage level depending on location information and activity information, Das does not explicitly discuss the manner to which the battery is charged and maintained at these various levels.  Nevertheless, Carmichael teaches a charging method for an electronic device that charges the battery to low levels during sleep time over night, i.e., low periods of activity of the electronic device, and then charging the battery to higher levels during more active time periods (See Carmichael FIG. 2, reprinted below).  As shown in FIG.

    PNG
    media_image2.png
    335
    723
    media_image2.png
    Greyscale

Carmichael FIG. 2
2, Carmichael teaches controlling a power supply circuit to charge the battery by using a first charging pattern, wherein the charging the battery by using the first charging pattern comprises: controlling the power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level, and when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintaining the charged level substantially at the first level for at least a defined period of time, after maintaining the battery substantially at the first level for the at least the defined period of time, controlling the power supply circuit to charge the battery to the second level (See Carmichael FIG. 2 above and ¶¶0021-0027 wherein at plug in of the device to a charging at the beginning and during the nighttime hours based on the usage pattern of the electronic device wherein the electronic device usage is low, the battery level is charged to and maintained at the first level of 3.9 volts.  As shown it is maintained for less than 7 hours, i.e., during nighttime and wherein as the high usage time nears at the beginning of the day after the nighttime, the battery is charged up to a second level for the battery, the maximum voltage of 4.2 volts).  Furthermore, during active times, Carmichael teaches charging the battery to a higher voltage, i.e., 4.2 volts (See Carmichael ¶¶0021-0024).
It would have been obvious at the time the invention was made to supplement the charging method of Das with the charging method of Carmichael.  This combination would imply when the device is in a first location and during sleep time during low activity in a first charge pattern, the battery is charged to a first level, i.e., a low voltage of 3.9 volts, and then maintained at that the first level throughout the night and then charged to the second level, i.e., 4.2 volts, at the end of the sleep time to charge the battery for higher activity of the electronic device and when the device is in a new location and in an high activity in a second pattern, the battery is charged to the higher second level.  One having ordinary skill in the art would make the combination to arrive the scheduled charging patterns which “affords the device to take full advantage of the capacity of the battery without spending large amounts of time at maximum voltage causing stress on the battery” (See e.g. Carmichael ¶0023). 
Furthermore, Examiners find that supplementing the charging method as taught by Das with the details of the charging method as taught by Carmichael is merely the use of a known technique to improve similar devices in the same way.  See MPEP §2143(I)(C).  As discussed above, Examiners find that Das teaches the recited electronic device and a performing first or second charging patterns for the battery using high or low charge voltages depending on a first location and second location and usage of the electronic device.  Carmichael further teaches a method of charging a battery for an electronic device which focuses specifically charging the battery to specific charge levels depending on the usage of the electronic device.  Examiners find that one having ordinary skill would combine these teaching because such teachings a compatible for combination.  Specifically, Examiners find the low voltage charging of Das is consistent with charging the battery to a lower voltage level as taught by Carmichael and further the higher voltage charging of Das is consistent with charging the battery to a higher voltage as taught by Carmichael.  Accordingly, Examiners find the combination is predictable.  Therefore, Examiners conclude the combination would be obvious to arrive at the features of claim 28.
Regarding claim 29, Das and Carmichael teach the device of claim 28 and further wherein a first time period during which the battery charges to the first level is longer than a second time period during which the battery charges to the second level (Note combination provided above.  Further note this feature is dependent on the state of charge of the battery before charging.  Thus, Examiners find in the ordinary course of operation of the device of Das and Carmichael the time periods for charging to the first and second levels would meet the recited time periods).
Regarding claim 30, Das and Carmichael teach the device of claim 28 and further wherein the usage pattern comprises information related to applications running on the device (Note combination proposed above and see Das ¶0032 and other paragraphs wherein the user activity is based on applications running on the device).   However, this combination does not explicitly teach monitoring previous charge time periods.  Nevertheless, the usage pattern of Carmichael teaches determining its charging program determines the usage pattern including information related to a previous charging time period (See Carmichael ¶0036 wherein the charge schedule is altered on the basis of “times when the battery is attached to the charger” and the “detected voltage level at the time the battery is attached to the charger”).  It would have thus been obvious at the time the invention was made for the device of Das and Carmichael to further determine its user activity to include previous charging time periods.  One having ordinary skill in the art would do so to create a more complete user activity.  Furthermore, Das teaches monitoring its applications running on the device to determine user activity, the charging program being one such application.
Regarding claim 31, Das and Carmichael teach the device of claim 28 and further wherein the first level is in a range between 60 %~ 80 % of the second level (Note combination proposed above and see Carmichael ¶0024 wherein the first level is selectable to be 80% of the full charge/second level).
Regarding claim 32, Das and Carmichael teach the device of claim 31 and further wherein the second level corresponds to a maximum charging voltage or current of the battery (Note combination proposed above.  See Das ¶¶0033-0038 wherein a high voltage is the second level and see Carmichael FIG. 2 above and ¶0024 wherein the second level is a full charge level).
Regarding claim 33, Das and Carmichael teach the device of claim 28 and further wherein the usage pattern information includes information regarding to a first pattern that a state that the electronic device is connected to the external power source is continued over a certain time after a charging of the battery is completed (Note combination proposed above.  See Das ¶0036 wherein the system continually updates the usage pattern in response to changes to the location and activity of the device and updates the charging routines.  See also Carmichael ¶0036 wherein in the learning mode, the system monitors previous detected events and conditions and can alter usage patterns).
Regarding claim 34, Das and Carmichael teach the device of claim 33 and further wherein the memory further stores instructions that, when executed by the at least one processor, cause the electronic device to, in response to identifying that the electronic device is in the first location: identify duration time of charging of the battery while the battery is being charged during the night based on whether the state of the electronic device is the first pattern, and generate the usage pattern information based on the duration time of the charging of the battery (Note combination proposed above.  See Das ¶¶0033-0038 wherein the sleep time is monitored via location and activity to place the charging routing in a first pattern.  See also Carmichael ¶¶0027 and 0034 and FIG. 2 above, note usage pattern for charging shown in FIG. 2 is based on night charging and further note the system continually monitors charging patterns and further the system analyzes a duration time of charging the battery from the first level to the second level).
Regarding claim 35, Das and Carmichael teach the device of claim 28 and further wherein the memory further stores instructions that, when executed by the at least one processor, cause the electronic device to: in response to identifying that the electronic device is in the first location, determine a period of time to charge the battery to the first level based on the usage pattern information (Note combination proposed above.  Further see Das ¶¶0033-0038 wherein depending on location and user activity, the device can be place in a fast or slower charging routine).
Regarding claim 36, Das and Carmichael teach the device of claim 28 and further wherein the device comprises a display (See Das FIG. 2 above, display 228).  However, this proposed combination does not teach a user override feature.  Nevertheless, Carmichael further teaches programming in its charging application that, when executed by the at least one processor, cause the electronic device to: control the display to display a screen for changing battery charging mode, in response to receiving a user input for changing the battery charging mode, control the power supply circuit to charge the battery to the at least the second level without maintaining the charged level of the battery at the first level for the at least the defined period of time (See Carmichael ¶¶0050-0053 wherein virtual actuators can be used to allow the user to override the charge routines to fully charge the battery and further the device allows the user to interact with the device to change the user schedules).  It would have been obvious at the time the invention was made to incorporate the user input methods of Carmichael into the proposed combination of Das and Carmichael proposed above.  One having ordinary skill in the art would do so allow the user to override the charge routine to fully charge the battery as needed.
Regarding claim 37, Das and Carmichael teach the device of claim 28 and further wherein the memory further stores instructions that, when executed by the at least one processor, cause the electronic device to: determine one or more predefined locations based on locations of the electronic device detected by the GPS module and time at the locations of the electronic device (Note combination proposed above.  See also Das ¶¶0033-0038 wherein the previous locations and activity times are monitored to determine the user profiled for charging routines).
Regarding claim 38, the combination of Das and Carmichael teach the apparatus and operation thereof as discussed above with regard to claims 28-37 and thus further a method for operating an electronic device, the method comprising: 
generating usage pattern information of a battery based on location information (Note combination proposed above for claims 28-37.  See Das FIG. 2 above and ¶0022 wherein the user profiler monitors activity usage patterns and device locations to construct a user profile.  See also Carmichael ¶0036 wherein the charge schedule is altered on the basis of “times when the battery is attached to the charger” and the “detected voltage level at the time the battery is attached to the charger”); 
identifying a location of the electronic device (Note combination proposed above for claims 8-37.  See Das FIG. 2 above and ¶0021 wherein the location of the device is determined via the GPS in the locations services 160); 
in response to identifying that the electronic device is in a first location, charging the battery by using a first charging pattern, wherein the charging the battery by using the first charging pattern comprises: controlling a power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level, when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintaining the charged level substantially at the first level for at least a defined period of time, and after maintaining the battery substantially at the first level for the at least the defined period of time, controlling the power supply circuit to charge the battery to the second level (Note combination proposed above for claims 28-37.  See Das ¶¶0032-0038 for general charge patterns in response to location information and user profile and specifically see ¶0038 wherein “low voltage, slow charging rates may be implemented during sleep time at a location determined based on GPS data and clock data. By contrast, faster charging routines which use higher voltages may be used during active periods of time.”  See also specifically Das ¶0035.  Thus, at a first location, i.e., sleep location and sleep time/defined period of time, the battery is charged to a low voltage level during that time and then when the device switches to an active period of time at that sleep location, i.e., day time when the user starts to use the device, the battery is charged at a higher voltage.  See also Carmichael FIG. 2 above and ¶¶0024-0027 wherein at plug in of the device to a charging at the beginning and during the nighttime hours based on the usage pattern of the electronic device wherein the electronic device usage is low, the battery level is charged to and maintained at the first level of 3.9 volts.  As shown it is maintained for less than 7 hours, i.e., during nighttime and wherein as the high usage time nears at the beginning of the day after the nighttime, the battery is charged up to a second level for the battery, the maximum voltage of 4.2 volts), and 
in response to identifying that the electronic device is in a second location, charging the battery by using a second charging pattern, the first charging pattern being different from the second charging pattern by including maintaining the battery substantially at the first level for the at least the defined period of time in the first charging pattern, wherein the charging the battery by using the second charging pattern comprises: while the electronic device is connected to the external power source, controlling the power supply circuit to charge the battery to at least the second level without maintaining a charged level of the battery at the first level for the at least the defined period of time (Note combination proposed above for claims 28-37.  See Das ¶¶0032-0038 for general charge patterns in response to location information and user profile and specifically see ¶0036 wherein “if the update information indicates that the electronic device 100, 210 has moved from a location in which the electronically in a low-activity mode to a location in which the electronic device 100, 210 is in a high-activity mode then the charge routine may he revised from a slow charge routine to a fast charge routine.”  Thus, if the device is moved to a new location with a fast charge routine, which applies a higher voltage. See also Carmichael ¶¶0021-0024 wherein during periods of high activity, the device is fully charged, i.e., maximum battery charge at 4.2 volts).
Regarding claim 40, Das and Carmichael teach the method of claim 38 and further wherein the usage pattern information comprises information related to a previous charging time period (Note combination proposed above for claims 28-38, specifically the proposed combination for claim 30).
Regarding claim 43, Das and Carmichael teach the method of claim 38 and further wherein the usage pattern information includes information regarding to a first pattern that a state that electronic device is connected to the external power source is continued over a certain time after a charging of the battery is completed (Note combination proposed above for claims 28-38, specifically the proposed combination for claim 33).
Regarding claim 46, Das and Carmichael teach the method of claim 38 and further wherein the method further comprises: displaying a screen for changing battery charging mode, in response to receiving a user input for changing the battery charging mode, controlling the power supply circuit to charge the battery to the at least the second level without maintaining the charged level of the battery at the first level for the at least the defined period of time (Note combination proposed above for claims 28-38, specifically the proposed combination for claim 36).
Regarding claim 48, the combination of Das and Carmichael teach the apparatus and operation thereof as discussed above with regard to claims 28-37 and thus further teach an electronic device, comprising:
a battery (Note combination proposed above for claims 28-37.  See Das ¶0003 and claim 15); 
power supply circuit (Note combination proposed above for claims 28-37.  See Das FIG. 2 above, power supply circuit 162); and 
at least one processor operatively coupled to the power supply circuit (See FIG. 2 above, processor 272), and 
memory operatively connected to the at least one processor (See FIG. 2 above, memory 274), 
wherein the memory stores instructions that, when executed by the at least one processor, cause the electronic device to (See ¶0031-0032): 
generate usage pattern information corresponding to battery charging performed at a home location (Note combination proposed above.  See Das FIG. 2 above and ¶0022 wherein the user profiler monitors activity usage patterns and device locations to construct a user profile based on sleep location.  Further see Carmichael FIG. 2 above and ¶0036 wherein the charging times overnight are monitored and used in developing the use activity.  Based on these findings, Examiners find a suggestion that the “home” location can be the location of sleep charging at the start of the day); 
identify a location of the electronic device (Note combination proposed above for claims 28037.  See Das FIG. 2 above and ¶0021 wherein the location of the device is determined via the GPS in the locations services 160); and 
in response to identifying that the location of the electronic device corresponds to the home/first location, perform a battery charging by using a first charging pattern by: controlling the power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level, and when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintaining the charged level substantially at the first level for at least a defined period of time, and after maintaining the battery substantially at the first level for the at least the defined period of time, controlling the power supply circuit to charge the battery to the second level (Note combination proposed above for claims 28-37.  See Das ¶¶0032-0038 for general charge patterns in response to location information and user profile and specifically see ¶0038 wherein “low voltage, slow charging rates may be implemented during sleep time at a location determined based on GPS data and clock data. By contrast, faster charging routines which use higher voltages may be used during active periods of time.”  See also specifically Das ¶0035.  Thus, at a first or home location, i.e., sleep location and sleep time/defined period of time, the battery is charged to a low voltage level during that time and then when the device switches to an active period of time at that sleep location, i.e., day time when the user starts to use the device, the battery is charged at a higher voltage.  See also Carmichael FIG. 2 above and ¶¶0024-0027 wherein at plug in of the device to a charging at the beginning and during the nighttime hours based on the usage pattern of the electronic device wherein the electronic device usage is low, the battery level is charged to and maintained at the first level of 3.9 volts.  As shown it is maintained for less than 7 hours, i.e., during nighttime and wherein as the high usage time nears at the beginning of the day after the nighttime, the battery is charged up to a second level for the battery, the maximum voltage of 4.2 volts), and 
in response to identifying that the location of the electronic device does not correspond to the home location, perform a battery charging by using a second charging pattern by: while the electronic device is connected to the external power source, controlling the power supply circuit to charge the battery to at least the second level without maintaining a charged level of the battery at the first level for the at least the defined period of time, wherein the first charging pattern is different from the second charging pattern by including maintaining the battery substantially at the first level for the at least defined period of time in the first charging pattern (Note combination proposed above for claims 28-37.  See Das ¶¶0032-0038 for general charge patterns in response to location information and user profile and specifically see ¶0036 wherein “if the update information indicates that the electronic device 100, 210 has moved from a location away from the sleep location in which the electronically in a low-activity mode to a location in which the electronic device 100, 210 is in a high-activity mode then the charge routine may he revised from a slow charge routine to a fast charge routine.”  Thus, if the device is moved to a new location with a fast charge routine, which applies a higher voltage. See also Carmichael ¶¶0021-0024 wherein during periods of high activity, the device is fully charged, i.e., maximum battery charge at 4.2 volts).
Examiners further note that if the regular sleep location of the user in these references is not the home location as required in claim 38, Examiners find that it would have been obvious that sleep location would be the home locations.  Users of the electronic devices in both Das and Carmichael charge their devices as they sleep as taught by both references.  Furthermore, Examiners find that users generally sleep at their home, which is the reason the disclosure of Das monitors the location information.  Thus, while not explicit that the sleep location of Das is the home location, Examiners find that this sleep location is either implied in Das or would be an obvious location for the sleep location.
Regarding claim 49, Das and Carmichael teach the device of claim 49 and further wherein the usage pattern information comprises information related to a previous charging time period (Note combination proposed above for claims 28-38, specifically the proposed combination for claim 30).
Regarding claim 50, Das and Carmichael teach the device of claim 48 and further wherein the first level is in a range between 60 % 80 % of the second level (Note combination proposed above and see Carmichael ¶0024 wherein the first level is selectable to be 80% of the full charge/second level).
Regarding claim 51, Das and Carmichael teach the device of claim 48 and further wherein the second level corresponds to a maximum charging voltage or current of the battery (Note combination proposed above.  See Das ¶¶0033-0038 wherein a high voltage is the second level and see Carmichael FIG. 2 above and ¶0024 wherein the second level is a full charge level).
Regarding claim 52, Das and Carmichael teach the device of claim 48 and further wherein the usage pattern information includes information regarding to a first pattern that a state that electronic device is connected to the external power source is continued over a certain time after a charging of the battery is completed (Note combination proposed above for claims 28-38, specifically the proposed combination for claim 33).
Regarding claim 53, Das and Carmichael teach the device of claim 48 and further wherein the electronic device further comprises a display, and wherein the at least one processor is further configured to: control the display to display a screen for changing battery charging mode, in response to receiving a user input for changing the battery charging mode, control the power supply circuit to charge the battery to the at least the second level without maintaining the charged level of the battery at the first level for the at least the defined period of time (Note combination proposed above for claims 28-38, specifically the proposed combination for claim 36).
Regarding claim 54, the combination of Das and Carmichael teach the method and apparatus as discussed above with regard to claim 38 and thus further teaches a method for operating an electronic device, the method comprising: 
generating usage pattern information of a battery based on location information (Note combination proposed above for claims 28-37.  See Das FIG. 2 above and ¶0022 wherein the user profiler monitors activity usage patterns and device locations to construct a user profile.  See also Carmichael ¶0036 wherein the charge schedule is altered on the basis of “times when the battery is attached to the charger” and the “detected voltage level at the time the battery is attached to the charger”); 
identifying a location of the electronic device (Note combination proposed above for claims 8-37.  See Das FIG. 2 above and ¶0021 wherein the location of the device is determined via the GPS in the locations services 160); 
in response to identifying that the electronic device is in a first location, charging the battery by using a first charging pattern, wherein the charging the battery by using the first charging pattern comprises, while the electronic device is connected to an external power source, controlling a power supply circuit to charge the battery to a first level and maintaining a charged level of the battery at the first level for at least a defined period of time after the charged level of the battery reaches the first level (Note combination proposed above for claims 28-37.  See Das ¶¶0032-0038 for general charge patterns in response to location information and user profile and specifically see ¶0038 wherein “low voltage, slow charging rates may be implemented during sleep time at a location determined based on GPS data and clock data. By contrast, faster charging routines which use higher voltages may be used during active periods of time.”  See also specifically Das ¶0035.  Thus, at a first location, i.e., sleep location and sleep time/defined period of time, the battery is charged to a low voltage level during that time and then when the device switches to an active period of time at that sleep location, i.e., day time when the user starts to use the device, the battery is charged at a higher voltage.  See also Carmichael FIG. 2 above and ¶¶0024-0027 wherein at plug in of the device to a charging at the beginning and during the nighttime hours based on the usage pattern of the electronic device wherein the electronic device usage is low, the battery level is charged to and maintained at the first level of 3.9 volts.  As shown it is maintained for less than 7 hours, i.e., during nighttime and wherein as the high usage time nears at the beginning of the day after the nighttime, the battery is charged up to a second level for the battery, the maximum voltage of 4.2 volts); and 
in response to identifying that the electronic device is in a second location different from the first location, charging the battery by using a second charging pattern, wherein the charging the battery by using the second charging pattern comprises controlling the power supply circuit to charge the battery to at least the second level that is higher than the first level while the electronic device is connected to the external power source, and wherein the first charging pattern is different from the second charging pattern by including maintaining the battery at the first level for the at least the defined period of time in the first charging pattern (Note combination proposed above for claims 28-37.  See Das ¶¶0032-0038 for general charge patterns in response to location information and user profile and specifically see ¶0036 wherein “if the update information indicates that the electronic device 100, 210 has moved from a location in which the electronically in a low-activity mode to a location in which the electronic device 100, 210 is in a high-activity mode then the charge routine may he revised from a slow charge routine to a fast charge routine.”  Thus, if the device is moved to a new location with a fast charge routine, which applies a higher voltage. See also Carmichael ¶¶0021-0024 wherein during periods of high activity, the device is fully charged, i.e., maximum battery charge at 4.2 volts).

VIII. EXAMINERS’ RESPONSE TO APPLICANT’S ARGUMENTS
Below are the Examiners’ responses to the Applicant’ arguments provided in the Apr 2022 Amendment.  Only those directed to rejections provided above will be addressed.
On page 28 of the Apr 2022 Amendment, Applicant argues that “the embodiment discussed with respect to FIG. 6A and the embodiment discussed in FIG. 6C are not mutually exclusive.”  See Apr 2022 Amendment page 28.  Applicant further argues that the “476 Patent provided that usage pattern information of the battery based on for example, at least one type of information from among time information and location information.”  See id.  One the basis of these arguments, Applicant argues that the claims have written description support and traverses the rejections under 35 U.S.C. §112(a) and 35 U.S.C. §251.
 Examiners do not find these arguments persuasive.   Examiners note these statement do not address the rejections.  The new matter findings and conclusions provided above are not the information (time and location) that could be used to develop the charge strategy, but rather the new matter lies in the specific charging algorithm now being claimed using this otherwise known information.
As discussed above in the new matter rejection, Examiners find the 476 Patent generally (1) provides support for configuring an undefined “charge/discharge information” based on location and time, (2) generally provides support for charging the battery to one of three levels based on one of three locations, respectively and (3) provides support for charging the battery to one of three different levels based on defined periods of the time during the day.  However, these teachings do not provide sufficient support for the specific algorithm now being claimed.  Specifically, these teaching do not provide support for an algorithm that causes the device to perform one of a first charging pattern or a second charging pattern “in response to” identifying a first or second location, respectively, and wherein this first charging pattern requires a two-level charging pattern comprising charging to a first level, maintaining that first level for a defined period of time and then charging to a second level.  Examiners find the Applicant has simply mashed the noted teachings together in a very particular way that was not disclosed, discussed or contemplated in the 476 Patent.  
As an example, the claimed algorithm requires that the “defined period of time” is dependent on which location is identified, i.e., the “defined period of time” is irrelevant if the second location is selected.  With regard to FIG. 6A of the 476 Patent, the defined period of time is always relevant as which of the three defined time periods during the day directs a specific charge level.  Furthermore, with respect to FIG. 6C of the 476 Patent regarding the location specific charging, Examiners find no discussion of any defined periods of time, rather the specific charge levels are directed solely by the device location.  Thus, such an example is not disclosed, discussed or contemplated in any manner in the 476 Patent, particularly those portions cited by Applicant as support for this limitation.
Regarding the arguments in the Apr 2022 Amendment traversing the prior art rejections in the 2021 Final, Examiners note these arguments are generally moot in view of the new art rejections provided in this action.

IX. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 476 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

X. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XI. CONCLUSION
Claims 28-38, 40, 43, 46 and 48-54 are pending and examined herein.
Claims 28-38, 40, 43, 46 and 48-54 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        










Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992